Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 3, 2018                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

  155668(18)                                                                                                Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 155668
                                                                    COA: 336002
                                                                    Wayne CC: 12-003654-FC
  PHILLIP McKENZIE PAYNE,
            Defendant-Appellant.

  _____________________________________/

         On order of the Court, the motion for reconsideration of this Court’s December 27,
  2017 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 3, 2018
         d0326
                                                                               Clerk